UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :              1/7/2020
 SECURITIES AND EXCHANGE                                      :
 COMMISSION,                                                  :
                                              Plaintiff,      :   18 Civ. 7803 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 JAMES BERNARD MOORE, et al.,                                 :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on January 6, 2020, the Securities and Exchange Commission (“the

Commission”) filed a status letter (Dkt. No. 50), stating (1) that Defendant Moore had not added

any member of the Commission staff to his CorrLink email account and (2) that, on January 6,

2020, the Commission staff sent draft settlement papers to Defendant Moore proposing a

bifurcated settlement. The Commission also proposed that a new date for an initial discovery

conference be scheduled. It is hereby

        ORDERED that Defendant Moore shall add at least one member of the Commission’s

staff to his CorrLink email account by January 21, 2020. It is further

        ORDERED that the Commission shall file a status letter by February 21, 2020,

indicating the status of (1) whether Defendant Moore successfully added at least one member of

the Commission’s staff to his CorrLink email account and (2) Defendant’s positions regarding

discovery, the retention of counsel and the Commission’s proposed settlement. It is further

        ORDERED that the parties shall appear for a telephone conference with the Court on

March 11, 2020, at 10:45 a.m. to discuss the status of the case, with all parties calling Chambers

from a landline at 212-805-0288. It is further

         ORDERED that the Commission is directed to make arrangements with the Warden or
other official in charge at the Miami Federal Detention Center to produce Defendant Moore to an

office in the facility with a reasonable degree of privacy to enable him to participate in a

teleconference with the Court, on March 11, 2020, at 10:45 a.m., until completion of the

conference. The Commission is further directed to ensure, to the best of its ability, that

Defendant Moore is produced in a timely manner.

       The Clerk of Court is respectfully requested to mail a copy of this Order to pro se

Defendant.



Dated: January 7, 2020
       New York, New York
